Motion Granted in Part and Order filed December 20, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00969-CV
                                   ____________

 RUTH R. HUGHS, IN HER OFFICIAL CAPACITY AS SECRETARY OF
             STATE OF THE STATE OF TEXAS, Appellant

                                         V.

 NEAL DIKEMAN, SHAWN KELLY, ROY, ERIKSEN, JARED WISSEL,
      SCOTT FORD, BILLY PIERCE, CHRISTINA FORD, CHARLIE
            STEVENS, AND NEKO ANTONIOU, Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-76841

                                     ORDER

      This is an accelerated appeal from an interlocutory order signed December
2, 2019. On December 18, 2019, appellant filed a motion in this court requesting
temporary orders pursuant to Texas Rule of Appellate Procedure 29. Rule 29.3
provides that in an appeal from an interlocutory order, an appellate court may
make “any temporary orders necessary to preserve the parties’ rights until
disposition of the appeal.” Tex. R. App. P. 29.3.
      Appellant requests that we stay all underlying proceedings in the trial court
pending resolution of this interlocutory appeal.

      It appears from the facts stated in the motion that appellant’s rights will be
prejudiced unless immediate temporary relief is granted. Accordingly, we grant the
motion in part and issue the following order.

      We therefore ORDER as follows:

         1. The December 2, 2019 order of the court below is stayed in trial
             court cause number 2019-76841, styled Ruth R. Hughs, in her Official
             Capacity as Secretary of State of the State of Texas v. Neal Dikeman,
             Shawn Kelly, Roy Eriksen, Jared Wissel, Scott Ford, Billy Pierce,
             Christina Ford, Charlie Stevens and Neko Anoniou.

         2. The order is stayed until final decision by this court in this
             interlocutory appeal or until further orders of this court.

         3. Appellant’s request that all proceedings in the trial court be stayed
             remains pending before this court. Appellee is requested to file a
             response to that portion of appellant’s motion on or before January
             10, 2020.

         4. Appellant’s brief is due on or before January 6, 2020.



                                        PER CURIAM



Panel consists of Justices Zimmerer, Spain and Hassan.